Voto disidente del
Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 15 de febrero de 1980
No puedo suscribir la opinión del Tribunal. Distinta sería mi consciencia judicial si el recurrente hubiese solicitado la prórroga de la anotación dentro de los cuatro (4) años de estar en vigor la misma, reflejando así una actitud de diligencia en la protección de sus derechos. En dicha eventualidad la anotación de la solicitud de prórroga hubiese sido un verda-dero escudo legal al litigante responsable contra las dilaciones características de los trámites judiciales. No obstante, per-mitir que se anote una solicitud de prórroga hecha con posterioridad al plazo de cuatro (4) años es premiar también la inercia intolerable en la litigación y la duración infinita de los litigios. El demandante que lo dejó transcurrir sin solicitar la prórroga colocó sus protecciones regístrales sobre la merced del demandado. De nada puede quejarse.